United States Court of Appeals
                     For the First Circuit

No. 00-2097

                    UNITED STATES OF AMERICA,

                           Appellant,

                                v.

                   JOHN MORAN and NORA MORAN,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Reginald C. Lindsay, U.S. District Judge]


                             Before
                      Boudin, Chief Judge,

                      Selya, Circuit Judge,
                Greenberg,* Senior Circuit Judge.


     Christopher L. Varner, Assistant United States Attorney, with
whom Michael Sullivan, United States Attorney, was on brief for
appellant.
     Francis J. DiMento with whom DiMento & Sullivan was on brief,
for appellee, John M. Moran.
     Kenneth J. Fishman with whom Peter Charles Horstman, Julie A.
Hamon and Fishman, Anker & Horstman were on brief for appellee,
Nora Moran.

                    _________________________
                       September 23, 2002
                    _________________________

_____________
     *Honorable Morton I. Greenberg, of the Third Circuit, sitting
by designation.
            Greenburg, Senior Circuit Judge.       This case comes on

before this court on appeal from a July 13, 2000 memorandum and

order of the district court entering a judgment of acquittal for

defendants-appellees John Moran and Nora Moran after their jury

convictions for bank fraud and conspiracy to commit bank fraud

under 18 U.S.C. §§ 1344 and 371.    Granting appellees' Fed. R. Crim.

P. 29 motions one year after the jury returned the verdicts, the

court concluded that the evidence the government submitted in its

case-in-chief was insufficient to sustain the convictions.          The

government challenges that determination on appeal, arguing that
the district court erred in failing to consider the full trial

record before granting the motions.     The government contends that
the evidence, viewed in its totality and with all reasonable
inferences drawn in the government's favor as the verdict winner,

supported a finding beyond a reasonable doubt that the Morans each
knowingly engaged and conspired to engage in a scheme to defraud a
federally   insured   banking   institution   by   actively   concealing

material information concerning their outside interests in Boston
real-estate development projects secured by two loans made by the
institution.    For the reasons set forth below, we agree with the

government and will reverse the judgment of the district court,
reinstate the guilty verdicts, and remand the case to the district
court for further proceedings.



                           I.    BACKGROUND

            A brief summary of the salient facts follows, though we

                                  -2-
reserve making a more detailed exposition until we set forth our

legal analysis.      This appeal grows out of a superseding indictment

charging the Morans with bank fraud and conspiracy in connection
with   two   loans   the   First   American     Bank   for   Savings      (First

American), a federally insured institution, made in December 1986

to real-estate developers Edgar Puente and David Boersner.                Puente
and Boersner needed financing for two renovation projects seeking

to transform brownstone and apartment buildings on Commonwealth

Avenue and in West Rutland Square in Boston into condominiums.

             John Moran, who for many years on numerous occasions had

represented First American as a conveyancing attorney, met with

Puente and Boersner in October 1986 to discuss serving as their

mortgage broker.       Puente and Boersner hired John Moran in that
capacity under the self-styled "Moran Holdings," agreeing to pay

him a fee equal to 1.5% of any loans he successfully procured for

their projects.      John Moran subsequently arranged and attended a
meeting   with   Puente,   Boersner,      and   a   loan   officer   at    First

American, Edmund Noke, which culminated in the parties' agreeing

that First American would extend two loans totaling $17 million to

Puente and Boersner in exchange for a 40% profit interest in the

development projects.      The parties further agreed that John Moran

would act as the closing attorney for the bank on the loans.                In a

separate agreement, not involving Noke, Puente and Boersner agreed

to give John Moran a 20% profit interest in the projects to be held




                                    -3-
by the Moran Development Group (MDG) Trust, established by Nora

Moran, its sole trustee, on December 15, 1986.1

          Nora Moran, who at all times relevant to this appeal was
a real-estate broker and the wife of John Moran, was on the Board

of Directors of First American, having assumed the office on August

21, 1986.2   First American had adopted a Code of Professional
Ethics in 1979 requiring, inter alia, that an officer or director

disclose any direct or indirect financial interest in a bank loan

and disqualify him or herself from participating in the approval

process for any such loan.   This requirement was consistent with

Regulation "O" of the Federal Reserve Board, 12 C.F.R. § 215,

which, pursuant to 12 U.S.C. § 375a(10), requires interested

directors to disclose fully any personal financial stake   or that
of their related entities in a given loan and prohibits them from

participating directly or indirectly in any vote to extend such

credit.   The regulation also requires banks to keep records of
insider loans to directors, officers, and their related interests

and to report annually all insider loans to federal regulators.

See 12 C.F.R. §§ 215.7 and 215.9.

          In November 1986, the Morans, Noke, Puente, Boersner, and

a representative of Contractors Funding Corporation, a company


     1
      John Moran's interest was 20% of the share retained by Puente
and Boersner, or 12% of the total profit interest.
     2
      Nora Moran was a trustee of the bank from March 1985 until
July 1986, when it changed its organizational structure to provide,
inter alia, that it would have a Board of Directors rather than a
Board of Trustees.      We use the terms trustee and director
interchangeably.

                               -4-
specializing   in    construction      inspection       services,    visited   the

Commonwealth Avenue and West Rutland Square project sites.                     John

Moran subsequently submitted formal, written proposals on behalf of
Puente and Boersner seeking non-recourse loans for the projects

(which, as opposed to recourse loans, insulate borrowers from

personal liability for the amount of the loans).                    The proposals
carried the name Moran Holdings and were signed by John Moran, but

did not mention his brokerage or profit arrangement with Puente and

Boersner.

            Noke sent memoranda summarizing the loan proposals to

First American's Executive Committee in December 1986, as all loans

for amounts greater than $500,000 required its approval.                    These

memoranda   did     not   mention    John     Moran's    brokerage     or   profit
arrangement with Puente and Boersner.               The Executive Committee

approved the loans on a recourse basis on December 17, and they

closed on December 23 and 24.3         John Moran represented the bank at
the closings, charging $35,500 for his services although he in fact

collected only $30,500 on the fee.             He also received $255,000 in

mortgage    brokerage     fees      from     the   proceeds   of     the    loans.

Furthermore, John Moran kept an additional $52,000 in bank funds in

his checking account, which should have been disbursed at the

closings.

     3
      Though it is not essential to our analysis that we do so, we
note that the district court cited the discrepant closing date of
December 26 for the Commonwealth Avenue project loan, by way of
reference to documentation submitted by John Moran to the bank in
January 1988.   The parties agree and all the other evidence on
record indicates, however, that the loan closed on December 24,
1986.

                                       -5-
            On January 15, 1987, the Board of Directors, with Nora

Moran in attendance, met to consider an agenda which included a

report of the Executive Committee's activities for December 1986.
Minutes from a December 17 meeting of the Executive Committee show

that two    votes    were    taken,    one       approving      140   loans     totaling

$31,098,750 and another approving 13 additional loans totaling
$58,961,000 with the Puente/Boersner loans included in the latter

group.   The Executive Committee's report to the Board, however,

included details      concerning       only      the    vote    on    the    140     loans.

Nevertheless, the government argued at trial and argues on this

appeal that the Board voted to approve the Puente/Boersner loans at

the   January   15    meeting        and    that       Nora    Moran,       rather     than

disqualifying herself because of her financial interest, voted in
favor of the loans.           Notwithstanding their dispute over what

happened at the Board meeting on January 15, 1987, the parties

agree that Nora Moran never disclosed to any employee, officer, or
agent of First American her husband's status as the mortgage broker

for Puente and Boersner or his profit interest in their development

projects.

            Following       the    closings,       John       Moran    did    not      file

settlement statements with the bank, forms customarily signed by

all the parties and submitted within 30 days accounting for the use

of the loan proceeds.             Moreover, he did not submit any records

documenting his mortgage brokerage arrangement, his 20% interest in

the project, or his retention of the additional $52,000 in bank

funds.   Furthermore, he did not disclose that he used a portion of


                                           -6-
that money in April 1987 to pay off a loan that Puente and Boersner

had secured from Olympic International Bank & Trust Company (where

John Moran served as a director) as a down payment towards the
purchase of the West Rutland Square property.

              In    1988,    First    American       vice   president   and   general

counsel Michael Hanson reviewed the files on the Puente/Boersner
projects because the loans were not performing4 satisfactorily and

discovered that the settlement statements were missing.                       After he

eventually obtained copies of the statements, Hanson realized that

signatures were absent from them and that balances were unaccounted

for.        He learned also that John Moran had received mortgage

brokerage fees from the loan proceeds.                   Finally, Hanson discovered

that       John    Moran    had   obtained      a    20%    profit   stake    in    the
Puente/Boersner projects which he expected to satisfy by securing

a   penthouse        apartment       in   one       of   the   buildings.          These

understandably disturbing revelations caused Hanson to contact the
bank's outside attorneys, the firm of Warner & Stackpole, regarding

the Puente/Boersner loans.

              On May 3, 1988, Warner & Stackpole attorneys Stanley

Ragalevsky and Samuel Adams met with John Moran and Nora Moran for

approximately two hours. According to the memorandum regarding the

meeting that Ragalevsky and Adams submitted to First American after

the Morans approved it, Nora Moran admitted that she had been aware

of her husband's brokerage and profit arrangement by the time the


       4
      In banking jargon, when required payments are not made on a
loan it is said to be "performing" unsatisfactorily.

                                          -7-
loans were approved.   She also admitted that she never volunteered

this information to anyone at the bank, believing that her husband

had made the appropriate disclosures.      John Moran claimed that he
had made full disclosure of his interest in the ventures to Noke

and had given up his interest in the properties.      As a consequence

of the disclosures in the memorandum and the facts revealed by the
related investigation, Nora Moran was asked to resign her director

position from the First American Bancorp, Inc., the bank's holding

company to which she had moved from the bank proper.        The Board of

Directors of Bancorp accepted her resignation on June 30, 1988. By

October 1990, First American failed and was closed by the FDIC.

          On July 9, 1997, a grand jury returned a superseding

indictment against John and Nora Moran for bank fraud under 18
U.S.C. § 1344, aiding and abetting bank fraud under 18 U.S.C. § 2,

and conspiracy to commit bank fraud under 18 U.S.C. § 371.5

Specifically, counts two and three of the indictment charged that
John Moran as a closing attorney for First American and Nora Moran

as a director of First American committed fraud when, though duty-

bound to do so, they failed to disclose their material profit

interest in the projects when the $17 million mortgage loans were

issued.   With   respect   to   the   conspiracy,   count   one   of   the

indictment alleged a number of overt acts, including the formation

     5
      The Morans do not claim that the ten-year statute of
limitations for bank fraud under 18 U.S.C. § 1344 had run by the
time of the indictment. See 18 U.S.C. § 3293. In this regard we
point out that the indictment charges only acts the prosecution of
which had not been barred by the previously applicable five-year
statute of limitations as of August 1989. See Pub.L. No. 101-73 §
961(l)(3)).

                                 -8-
of    the   MDG    Trust.     The     two    substantive      bank    fraud     counts

corresponded to the two bank loans, and the conspiracy count

covered conduct from October 1986 to June 1988.                      The indictment
also contained an unrelated fourth count of bank fraud against Nora

Moran in connection with her alleged involvement with a loan made

by First American to finance the purchase of a property located on
Marlborough Street in Boston.

             The trial commenced on May 17, 1999.                In its case-in-

chief, which lasted 24 days, the government presented evidence

purporting        to   demonstrate    that    John    Moran    fraudulently        had
exploited his position as the bank's closing attorney with respect

to    the   Puente/Boersner        projects    by    failing    to    disclose     his

financial interest in them.            In particular, the evidence showed
that First American's records, including Noke's memoranda to the

Executive Committee, did not reflect any disclosure by John Moran

of his brokerage arrangement with Puente and Boersner or his profit
interest in the properties.            For example, the closing settlement

statements, which notably John Moran did not sign, indicated only

that he received legal fees.           Further, the record did not contain

any   documentary       evidence     disclosing      his   status    as   MDG    Trust

beneficiary.

             Significantly, Noke testified in the government's case

that John Moran did not inform him of his economic interest in the
Puente/Boersner projects before the loans were submitted to the
Executive Committee for approval. Noke claimed that if he duly had

been notified he would have prepared an insider transaction report

                                        -9-
for the bank; no such report was introduced at trial.        Ragalevsky

and Adams testified that regardless of his possible disclosure to

Noke, John Moran was required to notify upper level management in
writing of his financial stake in the projects to satisfy his

professional   duty   as   the   bank's   attorney;   no   such   written

disclosure was introduced at trial.       The government also elicited
testimony from a number of other witnesses on the nature of the

professional duties John Moran owed to First American, as well as

John Moran's own testimony from another trial acknowledging the

ethical and legal duties of a fiduciary.

          Government witnesses described with respect to Nora Moran

the duties a director owes to a bank, such as that of full and fair

disclosure of any facts material to the bank's interests.             The
government also introduced evidence demonstrating her involvement

in the Puente/Boersner loans (visiting the project sites and

executing the MDG Trust document) and her failure to inform any
bank official of her husband's outside interests regarding the

properties.    Further, the government attempted to show that Nora
Moran voted to approve the loans at the January 15, 1987 Board of

Directors meeting on the theory that it was routine practice for

loans approved by the Executive Committee to be submitted to the
Board of Directors for ratification or modification.

          At the close of the government's case, the Morans made
motions for judgments of acquittal under Fed. R. Crim. P. 29.         The




                                  -10-
court granted Nora Moran's motion with respect to count four,6 but
denied the motions as to the remaining counts.               In the defense

case,      John   Moran   testified   to   having   made   full   and   timely
disclosure of his outside pecuniary interest in the bank loans to

Noke.      John Moran also testified that in November 1986, he had

engaged in a similar transaction in which he functioned as the
closing attorney for First American and nevertheless received a

$100,000 finder's fee from the borrower.            He claimed that he had

disclosed this earlier conflict of interest to William Collins, the

bank's loan officer on the November 1986 loan.

              On cross-examination, John Moran indicated that he had

sent a check for $18,750 to his wife via her real estate company on

January 15, 1987, the very day of the Board of Directors meeting at
issue in this case.       John Moran did not indicate on the check what

the payment represented, though it was his common practice to do

so. The government sought to demonstrate that the Morans routinely
commingled their business finances during the relevant time period.

Nora Moran presented only one witness in her defense, an economics
expert who discussed the general banking and real estate climate

during the relevant time period.             The government called William

Collins as its rebuttal witness.             He testified that he had no
recollection of the November 1986 loan about which John Moran
testified or of any disclosure John Moran made as to his finder's
fee.


       6
      The judgment of acquittal on count four is not before us on
appeal.

                                      -11-
            At the close of all the evidence, the Morans again moved

for judgments of acquittal.          The court reserved its ruling and

charged the jury which, on July 14, 1999, returned guilty verdicts
on the three remaining counts against the Morans.               Thereafter, the

Morans filed post-trial motions under Fed. R. Crim. P. 29(c)

seeking judgments of acquittal.               The district court received
memoranda and draft transcripts from all parties and on July 13,

2000, on the basis of the submissions issued the decision and order

from which the government appeals, entering a judgment of acquittal

on all counts for want of evidentiary support.             The court made its

ruling considering only the evidence introduced on the government's

direct case rather than on the full trial record, citing to Fed. R.

Crim. P. 29(b), which mandates that a court revisiting a reserved
motion    for    judgment   of   acquittal    may    consider     only   evidence

introduced as of the time that the court reserved ruling on the

motion.

            The court concluded that Noke's testimony and the absence

of bank records documenting John Moran's timely disclosure of his
brokerage and profit arrangement could not sustain John Moran's

convictions on the substantive bank fraud counts as the defense

successfully had demonstrated defects in Noke's memory and work
performance and in First American's record-keeping practices.                 The
court further concluded that the government failed to show that
Nora Moran participated in any vote on or otherwise facilitated the

approval    of    the   Puente/Boersner      loans   and   that    the   evidence
therefore was insufficient to sustain the verdicts convicting her

                                     -12-
of substantive bank fraud.             The court did not consider an aiding

and abetting theory of liability.                 Finally, the court concluded

that the government's failure to prove the underlying substantive
offenses was fatal to the conspiracy convictions of both Morans.

The government timely filed a notice of appeal on August 10, 2000.

We have jurisdiction over an appeal from a final judgment of the
district court pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3731,7

and   the   district     court   exercised        subject    matter     jurisdiction

pursuant to 18 U.S.C. § 3231.

                                 II.    DISCUSSION

                    A.    Standard and Scope of Review

            We review Rule 29 determinations de novo.                  United States

v. Carroll, 105 F.3d 740, 742 (1st Cir. 1997).                     At both the trial

and   appellate    level,    a   court      must    determine       "whether,    after

assaying    all   the    evidence      in   the    light    most    amiable     to   the

government, and taking all reasonable inferences in its favor, a


      7
      18 U.S.C. § 3731 provides for appellate jurisdiction over an
appeal brought by the government in a criminal case from an order
of a district court dismissing an indictment or information or
granting a new trial after verdict or judgment. Though the statute
in terms does not refer to appeals from orders entering a judgment
of acquittal, the Supreme Court has interpreted section 3731 as
allowing government appeals in criminal cases "whenever the
Constitution would permit." United States v. Wilson, 420 U.S. 332,
337, 95 S. Ct. 1013, 1019 (1975). Here, double jeopardy principles
do not bar appeal by the government because the district court
granted the Rule 29 motions after the jury rendered a guilty
verdict and the district court will be able to implement our
conclusion that the judgment of acquittal was improper simply by
entering a judgment on the verdict on remand rather than by
requiring the Morans to submit to trial for a second time. See
United States v. Scott, 437 U.S. 82, 91 n.7, 98 S. Ct. 2187, 2194
n.7 (1978).

                                         -13-
rational factfinder could find, beyond a reasonable doubt, that the

prosecution successfully proved the essential elements of the

crime."      United States v. O'Brien, 14 F.3d 703, 706 (1st Cir.

1994). Under this formulation, a court considers all the evidence,

direct and circumstantial, and resolves all evidentiary conflicts

in favor of the verdict.          Carroll, 105 F.3d at 742.    Thus, we do
not weigh the credibility of the witnesses or "assess whether the

prosecution     succeeded    in     eliminating   every   possible    theory

consistent with the defendant's innocence."               United States v.

Rivera-Ruiz, 244 F.3d 263, 266 (1st Cir. 2001) (internal quotation

indication omitted).        Accordingly, as long as the guilty verdict

finds support in a "plausible rendition of the record," it must

stand.     United States v. Ortiz, 966 F.2d 707, 711 (1st Cir. 1992).

             We deal initially with the procedural issue attributable
to the district court's anchoring its analysis in the record as it
existed at the end of the government's case-in-chief.                In this
regard we hold that our review should encompass the record of the

entire trial rather than being confined only to the direct evidence
presented by the government.          Fed. R. Crim. P. 29(b) permits a
court to reserve deciding a motion for judgment of acquittal until

after a jury renders its verdict; if the court chooses to do so,
when revisiting the motion it may consider only the record as it

stood at the time it reserved its ruling.8

     8
         Rule 29 (a) and (b) read in full:

     (a) MOTION BEFORE SUBMISSION TO JURY. Motions for
     directed verdict are abolished and motions for judgment

                                      -14-
            The district court, however, denied rather than reserved

its ruling on the Morans' initial Rule 29 motions with respect to

counts one through three at the close of the government's case.
The Morans then introduced evidence, and the government introduced

additional evidence in rebuttal. At the close of trial, the Morans

again made Rule 29 motions on which the court did reserve its
ruling, allowing it to act substantively on the motions after the

jury returned its verdict.       At that point the court could not act

on   the   original    motions   for    acquittal   adjudicated    after   the

government's case-in-chief and thus was required to consider the

full   record   when    acting   on    the    Morans'   second   motions   for

acquittal.

            We are satisfied that simply by labeling its post-trial
Rule 29 ruling as a reconsideration and reversal of its earlier



       of acquittal shall be used in their place. The court on
       motion of a defendant or of its own motion shall order
       the entry of judgment of acquittal of one or more
       offenses charged in the indictment or information after
       the evidence on either side is closed if the evidence is
       insufficient to sustain a conviction of such offense or
       offenses. If a defendant's motion for judgment of
       acquittal at the close of the evidence offered by the
       government is not granted, the defendant may offer
       evidence without having reserved the right.

       (b) RESERVATION OF DECISION ON MOTION. The court may
       reserve decision on a motion for judgment of acquittal,
       proceed with the trial (where the motion is made before
       the close of all the evidence), submit the case to the
       jury and decide the motion either before the jury returns
       a verdict or after it returns a verdict of guilty or is
       discharged without having returned a verdict. If the
       court reserves decision, it must decide the motion on the
       basis of the evidence at the time the ruling was
       reserved.

                                       -15-
Rule 29 ruling, the court could not relate back the time when it

reserved its ruling on the motions made at the end of all the

evidence to the point at which it denied the first motions for
acquittal.        After all, if it could do so it effectively would

circumvent the explicit requirement in Rule 29(b) that if a court

"reserves decision, it must decide the motion on the basis of the
evidence at the time the ruling was reserved."                   Moreover, if the

court     could   deny     a    motion   for   acquittal    at   the       end   of   the

government's case-in-chief and then grant it on reconsideration, as

a practical matter there would be no distinction between denying a

motion for acquittal or reserving a ruling on it for either way the

court subsequently could grant the motion on a static record.

             B.    Bank Fraud Charges Against John Moran (Counts Two
                   and Three)

             To    prove       bank   fraud    under   18   U.S.C.     §    1344,     the

government must show that the defendants: (1) engaged in a scheme

or artifice to defraud or obtain money by means of materially false

statements or misrepresentations; (2) from a federally insured

financial institution; and, (3) did so knowingly. United States v.

Kenrick, 221 F.3d 19, 30 (1st Cir.) (en banc), cert. denied, 531
U.S. 1042, 121 S. Ct. 639 (2000).9                 We have defined "intent to


     9
         The bank fraud statute, 18 U.S.C. § 1344, provides:

     Whoever knowingly executes, or attempts to execute, a
     scheme or artifice--

                    (1) to defraud a financial institution;
             or

                                         -16-
defraud" as "an intent to deceive the bank in order to obtain from

it money or other property." Id. In general, ascertaining whether

a scheme is fraudulent "is measured in a particular case by
determining   whether   the   scheme   demonstrated   a    departure   from

fundamental honesty, moral uprightness, or fair play and candid

dealings in the general life of the community."           United States v.

Brandon, 17 F.3d 409, 424 (1st Cir. 1994) (quoting United States

v. Goldblatt, 813 F.2d 619, 624 (3d Cir. 1987)).           We look to the

entire circumstances of the defendants' conduct and any inferences

drawn therefrom as an indication of their intent.          See Id. at 425.

Furthermore, the bank need not be the immediate victim of the

fraudulent scheme and need not have suffered actual loss so long as

the requisite intent is established and the bank was exposed to a
risk of loss.   See United States v. Barrett, 178 F.3d 643, 648 (2d

Cir. 1999); see also United States v. Blasini-Lluberas, 169 F.3d
57, 65 (1st Cir. 1999) ("The government need not prove actual loss
as a result of the scheme . . . .").          We also note that each

distinct execution of a scheme to defraud constitutes a separate
indictable offense, for instance where, as here, the government

charges that multiple and separate loans were obtained to finance




               (2) to obtain any of the money, funds,
          credits, assets, securities, or other property
          owned by, or under the custody or control of,
          a financial institution, by means of false or
          fraudulent pretenses, representations, or
          promises;

     shall be fined not more than $1,000,000 or imprisoned not
     more than 30 years, or both.

                                  -17-
multiple and separate real estate transactions.            Brandon, 17 F.3d

at 422.

            Considering the evidence in the light most favorable to

the government and drawing all reasonable inferences in favor of
the verdict, we conclude that a jury well could have found beyond

a reasonable doubt that John Moran knowingly executed a scheme to

defraud     First   American.     As     its    closing   attorney   on     the

Puente/Boersner loans, he had a duty to represent its interests
which, at the absolute nadir of potential discharge, required him

to inform the bank that as the mortgage broker he stood to reap
1.5% of any successfully borrowed amounts.                See, e.g., United

States v. De La Mata, 266 F.3d 1275, 1293 (11th Cir. 2001) (bank
officials owe a fiduciary duty to the bank and its depositors,
which obligates the avoidance of fraud, bad faith, usurpation of
corporate    opportunities,     and    self-dealing);     United   States   v.
Silvano, 812 F.2d 754, 759 (1st Cir. 1987).                Likewise, he was
required to disclose his divergent profit stake in the real-estate

projects that the loans financed.10            There was ample evidence for

     10
      We emphasize that section 1344 by its literal terms
proscribes the knowing execution or attempted execution of a scheme
to defraud a financial institution. Accordingly, bank fraud can be
proven even if the defendant does not owe a pre-existing disclosure
duty   to   the  bank.      Thus,   evidence   of  an   affirmative
misrepresentation, half-truth, or omission of material information
made knowingly to a bank to beguile an economic boon from it in
itself will suffice to support a conviction.       As explained in
United States v. Colton, 231 F.3d 890, 898-903 (4th Cir. 2000),
federal bank fraud, consistent with its statutory purpose, extends
to active concealment even in the absence of a fiduciary,
statutory, or other independent legal duty of disclosure where the
defendant acts with the requisite intent to mislead or deceive.
While the existence of the defendant's independent duty to the

                                      -18-
the jury to conclude that John Moran was aware of his professional

responsibilities but did not meet them.

          Noke, the loan officer who represented the bank in the

transactions, testified that he did not recall John Moran making

any disclosures concerning his two-fold financial arrangement with

Puente and Boersner.   His lack of recollection is notable for two

reasons: (1) circumstances where the bank's closing attorney also

functioned as a mortgage broker for and co-partner with the bank's

clients in the same transaction were rare, and the jury reasonably

could have balanced this unusual circumstance against the fact that
nothing about the Puente/Boersner loans stood out in Noke's mind;

(2) insider arrangements of this nature typically triggered greater

scrutiny and generated special paperwork. Accordingly, the absence
of bank records documenting John Moran's outside arrangements was

another factor that the jury could take into account in concluding

that he had concealed the details of his relationship with Puente
and Boersner.11   Moreover, in contrast the government introduced


institution is a factor to be considered in evaluating the
prosecution's case, for instance with respect to the defendant's
state of mind (a bank director or a bank attorney would be harder
pressed to claim good faith than an unseasoned layperson),
ultimately proof of a knowing "scheme or artifice to defraud" --
whether executed by affirmative acts or omissions -- is all that
the statute requires for conviction.
     11
      It is also significant that, although he testified, John
Moran did not introduce at trial any records documenting his
alleged disclosure.    Notwithstanding the passage of time, the
relocation of offices, or the intervention of allegedly calamitous
natural events, one might reasonably expect that John Moran would
have been careful to retain copies of any documents disclosing to
bank officials his outside dealings with Puente and Boersner
considering the intense scrutiny to which the loans were subjected

                               -19-
insider    loan       records   from    June   1986   showing    that   Elizabeth

Finnegan, a trustee of First American, disclosed her financial

interest   as     a    principal   in    American     Healthways,   Inc.    d/b/a
Nightingale before a vote was taken to consider increasing the

company's line of credit.

            The       Morans,   particularly     John   Moran,    mounted   three

principal lines of attack against the government's non-disclosure

theory: (1) many of the bank's records from the relevant time

period were in disarray or missing; (2) Noke's testimony was

undermined to the extent that he could not recall significant
details about the transactions or participants in question and by

the fact that nearly 10 years had passed from the time that the

loans were closed; (3) John Moran testified that he had made the
appropriate disclosures.           The last fact is critical.           Though a

criminal defendant by right may opt to testify, see 18 U.S.C. §

3481; Rock v. Arkansas, 483 U.S. 44, 51-53, 107 S. Ct. 2704, 2709
(1987), he does so at his or her own peril.                 See, e.g., United

States v. Dunnigan, 507 U.S. 87, 93-98, 113 S. Ct. 1111, 1116-19
(1993).

            The government discredited John Moran's testimony that he
had disclosed his $100,000 finder's fee from the November 1986 loan
for which he also represented First American at closing by calling


within approximately one year from their approval. Certainly the
fact that Nora Moran was asked to resign her director position in
the spring of 1988 pursuant to the independent findings of outside
counsel strongly would have forewarned John Moran of the utility of
preserving with painstaking care any exculpatory documents in his
possession.

                                        -20-
in rebuttal the loan officer involved who, like Noke, did not

recall John Moran making any disclosure of a conflict of interest.

That testimony, coupled with the unique vantage of the jury to
assess    John     Moran's   demeanor         and   make    key    credibility

determinations concerning his veracity and attention to detail as

measured against the lack of independent corroboration for his
testimony, permitted the jury, on balance, to disbelieve John Moran

on the one hand and credit Noke on the other irrespective of any

gaps or arguable inconsistencies in Noke's testimony.               See, e.g.,

United    States   v.   Romero,   32 F.3d 641,   646   (1st   Cir.   1994)

(appellate court does not secondguess the jury's decision to credit

testimony which contains an inconsistency because it "would usurp

the jury's role to reject its decision to believe or disbelieve a
witness because of such inconsistencies").12

            Inasmuch as a jury could conclude that John Moran failed

to disclose his broker relationship with Puente and Boersner and
his interest in their projects, the record supports a conclusion

that John Moran refrained from making the disclosures knowingly,

affirmatively, and with a clear motive to secure a financial

windfall at the bank's potential expense. As an attorney for First

American, John Moran was positioned uniquely to expedite the

process by which Puente and Boersner could obtain financing for

their development projects, for instance by bypassing conventional

bureaucratic impediments to arrange critical meetings with bank

     12
      We reiterate that the district court failed to consider John
Moran's testimony or the government's rebuttal case in its analysis
when granting the motions for acquittal.

                                       -21-
loan officials and inspections of the properties.                       At the same

time, as an experienced real estate attorney, John Moran was well

aware       that   disclosure    of    his   dual,   conflicting    broker-client
relationship with the loan principals and of his direct interest in

the     profits      generated    by    their    development     projects     could

jeopardize his stake in the venture.13               In fact, the considerable
extent to which John Moran stood to benefit from the loans --

$250,000 in broker fees and 20% of profits -- is further probative

of    his      motive      to    conceal     facts    that   were       potentially

outcome-determinative with respect to approval of the loans.

               Support for a conclusion that John Moran deliberately and

deceptively concealed material information is supplied also by the

active steps he took to eliminate a paper trail connecting himself
to    the    loans   and   thereby     avert    inquiry   from   bank    officials.

Specifically, John Moran recruited his wife to function as the only

declarant-trustee on the MDG Trust which, being a Massachusetts
Business Trust, does not disclose as a matter of public record the

identity of its beneficiaries.               Thus, John Moran was not linked

clearly to the entity. When Puente and Boersner created the Boston

Commonwealth Trust and the 76-82 Rutland Square Trust to collect


       13
      That is to say, the information was material because had it
been known that John Moran's legal representation was presumptively
partial and hence suspect, the bank might have taken steps to
protect itself from the very real likelihood of legal action or
regulatory liability, for instance by delaying the approval of the
loans until a further independent investigation of the loans could
be conducted.    See Neder v. United States, 527 U.S. 1, 16, 119
S. Ct. 1827, 1837 (1999) (an omission is material if it is "capable
of influencing the decision of the decisionmaking body") (citations
and internal punctuation omitted).

                                         -22-
the loan proceeds and take title to their properties, at John

Moran's behest they designated MDG as a 20% beneficiary.            However,

there were no signatures of anyone purporting to represent MDG on
the documents setting up the two trusts.             Consequently, when a

letter from an attorney for Puente and Boersner disclosed to First

American that MDG was one of three beneficiaries of the trust that
was taking title to the Commonwealth Avenue property, John Moran

was insulated because the bank did not have information linking him

to MDG.     To further maintain his anonymity with respect to MDG,

John Moran did not submit the customary post-closing settlement

statements or any records regarding the trustees or beneficiaries

of the MDG Trust.       See, e.g., United States v. Cauble, 706 F.2d
1322, 1355 (5th Cir. 1983) (considering defendant's "disregard for
the bank's routine practices" relevant to intent to defraud).

            In sum, there was sufficient evidence to allow a rational

jury to conclude, beyond a reasonable doubt, that John Moran
concealed his financial arrangements with Puente and Boersner not

as the product of a good faith, honest oversight but rather

pursuant to an affirmative endeavor calculated to defraud First

American.        As the evidence supports the conclusion that John

Moran's conduct rose to the level of a knowing "scheme or artifice"

to defraud, the bank fraud convictions returned against him must be

reinstated.

            C.    Bank Fraud Charges Against Nora Moran (Counts Two
                  and Three)

            We    recognize   that   the    government's   bank   fraud   case

against Nora Moran was not as strong as that against John Moran.

                                     -23-
In this regard it is not clear that at the January 15, 1987 meeting

of First American's Board of Directors, Nora Moran participated in

a dispositive vote on the loans.    Though the government advanced a
theory that a vote was taken to ratify the Puente/Boersner loans,

it appears that the Board rubber-stamped as a mere formality a

summary report of loans the Executive Committee had approved in
December.    Moreover, it is not clear that the Board of Directors at

that time had the power to reject the Executive Committee's loan

decisions.

            Nevertheless,   the   district    court   erred   for   two

independent reasons when it granted Nora Moran a judgment of

acquittal on counts two and three.       To begin with, without regard

for what transpired on January 15, 1987,14 a rational trier of fact
could have found that Nora Moran, who admitted to Ragalevsky and

Adams that she was aware of her husband's outside dealings and

arrangements concerning the projects prior to the consummation of
the transactions at issue, chose not to disclose the conflicts to

the appropriate bank officials in her capacity as bank director

because she anticipated that a financial windfall would accrue to

her husband (and by extension to her) should the loans be approved

and feared that a disclosure would undermine the approval process.

     14
      We note that the government's theory of Nora Moran's
liability for bank fraud was not limited exclusively to her active
participation in the January vote. For instance, the indictment
charged that in spite of her fiduciary position and independently
of any Board votes or meetings she chose not to disclose her
husband's brokerage or profit arrangement and in fact executed the
MDG Trust document in order to facilitate the fraudulent scheme.
Furthermore, the government pursued its non-disclosure theory of
liability at trial and during its closing argument.

                                  -24-
              Moreover,   there    was     significant      evidence    tending    to

establish     Nora    Moran's     knowing,       active    participation    in    the

fraudulent scheme:        Nora Moran accompanied her husband, Puente,
Boersner, Noke, and a construction inspector to visit the project

sites in November 1986 before the loan applications were submitted

as proposals or approved; a mere two days before the Executive
Committee approved the loans, she signed the papers establishing

the MDG Trust which functioned as a repository for the 20% interest

in    the   profits    generated     by    the    Puente/Boersner       development

projects;     John    Moran's    secretary,       Elizabeth    Longo,   ordinarily

served as a trustee for his real estate transactions, suggesting

that such a break from routine likely would have sparked a modicum

of inquiry from Nora Moran as to the purpose for the formation of
MDG; John and Nora Moran shared financial matters, including filing

joint tax returns and transferring funds between their separate

business ventures; and, Nora Moran was an astute real estate broker
and    bank    director   familiar        with    the     affirmative    duties    of

disclosure      governing       fiduciaries       when    confronted    with      bank

transactions that affected them personally.15

              Considered together, the foregoing facts justified a

conclusion that Nora Moran knew of her husband's stake in the




       15
      For example, there was evidence to suggest that it was the
bank's practice to provide every director with a copy of the Code
of Professional Ethics. Furthermore, Nora Moran attended a July 9,
1986 meeting of the Board of Directors at which Finnegan disclosed
her insider stake in the proposed Nightingale loan and abstained
from voting.

                                          -25-
outcome   of    the   loans16   and    understood   that   federal    banking

regulations, First American's Code of Professional Ethics, and her

common-law fiduciary status as a bank director required her to make
the appropriate disclosures.17           Nevertheless she chose not to

divulge the information to maintain the false impression that the

loans were not tainted or suspect in any significant way.
             We recognize, as emphasized by the district court, that

Nora Moran's conduct may not have directly induced First American

to allocate the $17 million in loans to Puente and Boersner or

otherwise      have   influenced      anyone   involved    in   the   lending

decision-making process.18      However, a finding that her conduct had

such an impact was not required for a conviction of bank fraud in

this case.     See, e.g., Kenrick, 221 F.3d at 29 (actual reliance by

the bank "plainly ha[s] no place in the federal fraud statutes")

(quoting Neder v. United States, 527 U.S. 1, 25, 119 S. Ct. 1827,

1841 (1999)).     Nor, as Nora Moran suggests is the case, could the
evidence establish only that she breached nothing more than a

     16
      We emphasize further that the jurors, drawing upon common
sense and their own life experiences, reasonably might have
inferred that spouses such as the Morans in relationships whose
probity and openness have not been called into question (for
instance before the closings on the loans) are wont to share non-
confidential details of their professional lives.
     17
      We note that the district court in its opinion indicated that
Nora Moran at least by December 11, 1986, was aware of John Moran's
brokerage fee and 20% interest and, in failing to disclose this
information, "violated that part of Regulation O and the Bank's
Code of Ethics requiring such disclosure." Opinion at 23.
     18
      See Opinion at 59-60 ("the government failed to present
evidence sufficient for a reasonable jury to find that Nora Moran
knowingly participated in actions of the Bank that had the effect
of causing or facilitating the making of the loans").

                                      -26-
fiduciary duty owed to First American which conduct, standing

alone, purportedly cannot constitute bank fraud as a matter of

law.19    Rather, the evidence supported a conclusion that Nora Moran
knowingly executed the scheme to defraud First American through her

deceptive acts (for example, signing the trust documents for the

entity holding the 20% profit interest) and omissions (deliberately
concealing information that might have delayed or terminated the

loan review process) and therefore was a sufficient basis on which

the jury could convict her for bank fraud.

               Alternatively,   these    facts   make     out   the   essential

elements of aiding and abetting liability for bank fraud.20               Thus,

even if Nora Moran did not execute or attempt to execute the

scheme,    there    was   sufficient    evidence    to    conclude    beyond   a
reasonable doubt that she willfully aided and abetted John Moran's

fraud by associating herself with his venture and seeking by her

actions to make it succeed.           See 18 U.S.C. § 2; see also United

States    v.    Colon-Munoz,    192 F.3d 210,   223    (1st   Cir.   1999).

     19
      The Court of Appeals for the Fifth Circuit in United States
v. Henderson, 19 F.3d 917, 923 & n.7 (5th Cir. 1994), confronted a
similar claim that mere breach of fiduciary duty cannot constitute
a "scheme or artifice" to defraud under 18 U.S.C. § 1344 but, as we
do here, found sufficient evidence of more than such a breach, thus
obviating the need to reach the issue. Nevertheless, while "not
every breach of every fiduciary duty works a criminal fraud,"
United States v. George, 477 F.2d 508, 512 (7th Cir. 1973), we find
no federal jurisprudence establishing as a matter of law that a
failure to disclose a conflict of interest or a breach of fiduciary
duty cannot constitute or aid and abet a scheme to defraud,
assuming the requisite materiality and specific intent to deceive
for personal gain are established.
     20
      We note that an alternative accomplice theory of liability
was charged in the indictment, advanced by the government at trial,
and presented to the jury in the court's final instructions.

                                      -27-
Furthermore, the evidence was sufficient on which to premise Nora

Moran's culpable state of mind for aiding and abetting liability to

the extent that she consciously shared her husband's knowledge of
the underlying criminal scheme and intended to participate in it

for the purpose of bringing about financial gain.

             D.   Conspiracy Charges Against John and Nora Moran
                  (Count One)

             Finally, we find that the government offered sufficient

evidence to convict both Morans of the conspiracy to commit bank

fraud under 18 U.S.C. § 371.          As we elaborated previously, the

evidence     supported    a   conclusion    that   the   Morans   agreed   to

participate in a scheme to defraud First American for the common
goal    of   personal    pecuniary   gain,21   knowingly   and    voluntarily

participated in the conspiracy, and took at least one affirmative

overt act in furtherance of the conspiracy.          See Blasini-Lluberas,
169 F.3d at 67.      Accordingly, the jury verdict on the conspiracy

count must be reinstated.22


       21
      Of course, the agreement need not be made expressly nor
proved by direct evidence. See, e.g., United States v. Woodward,
149 F.3d 46, 67, 68 (1st Cir. 1998).
       22
      The district court disposed of the bank fraud conspiracy
convictions on the ground that the evidence could not support a
conviction against either Moran on the underlying bank fraud
substantive offenses. See Opinion at 60 ("the failure to establish
beyond a reasonable doubt that either defendant committed the
substantive offense was also a failure to establish beyond a
reasonable doubt the agreement between them to commit the offense")
(emphasis in original).    It did not consider, however, that a
defendant can be guilty of the inchoate offense of conspiracy even
if he and his co-conspirator are not guilty of the underlying
substantive offense so long as he knowingly entered an agreement to
commit the substantive offense and participated in the plot to
effectuate the offense; success is not a required element. See,

                                     -28-
                           III.   CONCLUSION

          For the foregoing reasons, we reverse the judgments of

acquittal, reinstate the convictions on counts one, two, and three,
and remand the case to the district court for further proceedings.




          Reversed and remanded.



                     (Concurring Opinion follows.)
          BOUDIN, Chief Judge (concurring).       John Moran and Nora
Moran were charged with bank fraud under 18 U.S.C. §§ 1344, 371
(2000).   The jury found both defendants guilty, but the district

court granted a motion for acquittal as to both defendants.            The
government has appealed.    My concern is with the evidence against
Nora Moran.

          The government's primary theory in the trial was that
Nora Moran, as a director of the bank, had voted to approve certain
loans without disclosing her husband's interest in them.         In the
alternative,   the   government   argued   that   Nora   Moran   had   an

independent duty to disclose her husband's participation on both


e.g., Salinas v. United States, 522 U.S. 52, 65, 118 S. Ct. 469, 477
(1997) ("It is elementary that a conspiracy may exist and be
punished whether or not the substantive crime ensues, for the
conspiracy is a distinct evil, dangerous to the public, and so
punishable itself."); United States v. Belardo-Quinones, 71 F.3d
941, 944 (1st Cir. 1995) (conspiracy may exist even if the object
of the conspiracy cannot be achieved).

                                  -29-
sides of the bank loan and that, because she fostered John's fraud

(as described below), she was guilty of aiding and abetting.                   The

district court's opinion directing an acquittal discussed the
voting theory which it found unsupported by the evidence, but it

not discuss the government's alternative theories.

          On    appeal,   the     panel's      reinstatement     of   the   jury's
verdict does not rely on the government's primary theory, namely,

that Nora voted on the loan.             As the panel opinion points out,

there is no clear proof that Nora knowingly voted on the loan

benefitting     her   husband.      The     only    evidence     is   that    Nora

participated in a board of directors' vote that rubber-stamped the

approval of a summary report of the loans made in the previous

month.   A summary report contained only headline numbers and did
not specify the underlying loans and their details.

          To sustain the jury's verdict as against the district

court's judgments of acquittal, one must rely on the government's
alternative    arguments.        Under   one    theory,   Nora    failed     (as   a

fiduciary) to reveal her husband's double dealing and therefore

committed fraud by that non-disclosure; under the (sounder) aiding

and abetting version of the theory, she also took positive steps--

such as signing the papers to establish the business trust that was

used to conceal the Morans' interest in the loans--to further

John's fraud.    In either case, it was necessary for the bank fraud

conviction to prove that Nora acted with intent to defraud. United

States v. Kenrick, 221 F.3d 19, 30 (1st Cir.) (en banc), cert.




                                     -30-
denied, 531 U.S. 961 (2000), and cert. denied, 531 U.S. 1042

(2000).

          This culpable state of mind with respect to Nora depends
on   proving   four   facts:    first,   that    Nora     knew     of    John's

participation on both sides of the transaction; second, that she

knew that John had not disclosed his conflict of interest to the
bank; third, that she knew that she had an obligation to disclose

John's position if John did not make the requisite disclosure; and

fourth, that she acted dishonestly rather than negligently in

failing to disclose.    The second condition is doubtful and, if the

second fails, the fourth (which depends on the other three) also is

infirm.

          Nora   certainly     knew   that   John   was   acting        for   the
borrowers; there is clear evidence on this point.                What is less

clear is whether she knew that John was acting for the bank as

well; but this can probably be inferred from her statement that she
had understood that John had disclosed his interest to the bank.

If John was not also acting for the bank, he would hardly have

needed to mention to his wife his alleged disclosure to the bank

since there would have been nothing to disclose.

          On the second condition--that Nora knew of John's failure

to disclose--the government's evidence is extremely thin.               Clearly

such a factual predicate is essential:       it would be quite a stretch

to hold Nora criminally liable for failing to make an independent

disclosure to the bank, even though she believed that John had

disclosed his interest in the project.          The only evidence as to


                                  -31-
whether John told her he had disclosed his interest to the bank is

Nora's claim that he said he had.         The statement was made by Nora

prior   to    trial   and   recorded   by   a   third   party.   Although
inadmissible hearsay if offered by Nora, the recordation was

offered into evidence by the government for its own purposes.

             Of course, the jury may have disbelieved her statement,
made after the fact to bank attorneys investigating the Morans'

involvement with the loans, as a post hoc attempt at exculpation.

It is not clear what basis the jury would have had for such a

rejection.    John certainly could have made such a statement to his

wife, truthfully or not; and Nora did not testify at trial so her

demeanor was not subject to assessment.            Still, the jury could

simply not have believed Nora's statement.
             We can never know whether the jury found fraudulent

intent based on this theory. At trial, the government concentrated

primarily on the hopeless theory that Nora had voted on the loan
even though it presented its alternative theories as well.         Yet in

this court Nora does not argue that evidence of fraudulent intent

was entirely lacking but argues that her failure to disclose was

not material, an unpersuasive position given the reach of the

materiality concept.        It is not easy to support the district

court's result on the basis of doubts not relied on by the district

court in granting the motion, nor urged by the defendant herself on

this appeal.

             Because Nora moved for a new trial in the district court-

-a motion initially mooted by the directed judgment of acquittal--


                                   -32-
that motion remains to be considered by the district court on

remand. The district court, already disposed to grant an acquittal

outright, may well be inclined to grant a new trial on weight-of-
the-evidence grounds.       United States v. Montilla-Rivera, 115 F.3d
1060, 1067 (1st Cir. 1997). Given the collapse of the government's

primary   voting   theory    and    the   thin    factual   support      for    the
fraudulent non-disclosure claim against Nora, a new trial for Nora

might be amply justified, assuming that the government's asserted

objection   to   the   timeliness    of     the   new   trial   motion    can    be

overcome.




                                     -33-